Citation Nr: 1003220	
Decision Date: 01/22/10    Archive Date: 02/01/10

DOCKET NO.  06-03 697A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Evan Deichert, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1965 to August 
1967.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 decision by the 
Department of Veterans Affairs (VA) Montgomery, Alabama 
Regional Office (RO). 


FINDINGS OF FACT

1.  No medical evidence indicates that the Veteran is 
currently suffering from PTSD.  

2.  There is no credible evidence supporting the Veteran's 
claimed stressors.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110.  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  Continuity of symptoms is 
required where a condition in service is noted but is not, in 
fact, chronic.  Continuity is also required where a diagnosis 
of chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 
3.303(d).  The Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case, service connection must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

To establish entitlement to service connection for PTSD a 
veteran must provide: medical evidence diagnosing PTSD; a 
link, established by medical evidence, between current 
symptoms of PTSD and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  In this case, the Veteran's 
claim must be denied, as the Veteran does not meet any of the 
requirements for service connection.  

First, the Veteran has not provided medical evidence that he 
has been diagnosed with PTSD.  The Veteran attended four VA 
mental health appointments in the spring and summer of 2005.  
Over the course of these appointments, a VA social worker 
specifically ruled out that the Veteran suffered from PTSD, 
stating instead that he believed the Veteran to be suffering 
from anxiety.  

In his February 2006 substantive appeal, the Veteran stated 
that he did indeed receive treatment for PTSD.  The treatment 
to which he referred, however, is the four aforementioned VA 
mental health appointments which ruled out PTSD.  

Further, the results of three PTSD screens are instructive.  
These screens - conducted in February 2004, June 2005, and 
August 2005 - consisted of four questions, asking the 
Veteran: whether he had nightmares or was unable to stop 
thinking about a horrible or frightening experience; whether 
he went of his way to avoid situations that reminded him of 
it; whether he tried hard not to think about it; whether he 
was constantly on guard, watchful, or easily startled; and 
whether he felt numb or detached from others, from 
activities, or from his surroundings.  

Here, the Veteran answered no to all of these questions in 
both the February 2004 and August 2005 PTSD screens.  In the 
June 2005 screen, the Veteran did report being constantly on 
guard, watchful, or easily startled.  As he denied suffering 
from the other three symptoms, the screen was still negative.  

None of the other VA treatment records associated with the 
claims file show complaints of or diagnosis for PTSD.  Though 
VA has obtained private treatment records of the Veteran's, 
these records are similarly silent to any PTSD diagnosis or 
treatment.  

The Veteran's stressors have also not been verified.  The 
Veteran has twice described the stressors that he contends 
have led to his claimed PTSD.  These statements, written in 
October 2004 and June 2007, largely mirror one another.  The 
Veteran states that he assisted in moving wounded soldiers 
from helicopters and ambulances into an Army hospital.  The 
Veteran also reports having to move deceased soldiers from 
the hospital to a morgue.  

These stressors must be verified, as the Veteran is not 
entitled to a combat presumption.  If the evidence 
establishes that the Veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the Veteran's 
service, the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f)(2).  

The Veteran's DD 214 reflects that his military occupational 
specialty was clerk typist, a non-combat position.  The DD 
214 further reflects that the Veteran was awarded the 
National Defense Service Medal, the Vietnam Service Medal, 
and the Vietnam Campaign Medal, but these medals are not 
indicative of combat experience.  

If corroborated, these statements could possibly support the 
Veteran's claim for PTSD.  In an effort to verify the 
Veteran's claimed stressors, the RO asked the Veteran to 
provide more detailed and specific information regarding 
these incidents.  The Veteran received letters in June 2004 
and May 2007 asking for this information, but he did not 
respond with the specifics the RO sought.  The Board notes 
that the VA's duty to assist is not a one-way street.  If a 
Veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining putative evidence.  Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  Here, the Veteran has not 
provided the specifics (i.e., dates, locations, and 
witnesses) necessary to verify his claimed stressors, and 
service-connection is thus not warranted.

Also, the Veteran's claim does not need to be evaluated as 
one for an acquired psychiatric disorder in general.  In 
February 2009, the Court of Appeals for Veterans Claims 
(Court) ruled that when a claimant seeks service connection 
for PTSD and nothing more, such a claim must be "considered 
a claim for any mental disability that may reasonably be 
encompassed by several factors including: the claimant's 
description of the claim; the symptoms the claimant 
describes, and the information" submitted by the claimant or 
obtained by VA.  Clemons v. Shinseki, 23 Vet. App. 1, 5 
(2009).  

The Clemons decision does not, however, require the Board to 
evaluate all claims limited to PTSD as claims for psychiatric 
disorders in general.  Instead, such an analysis need only be 
performed when a psychiatric disorder or symptoms thereof are 
present.  As the Court stated: "quite a different result is 
reached when the claimant requests compensation for a 
particular diagnosis but, after proper development, the 
medical evidence reveals no current condition related to the 
symptoms suffered." Id. at 7 (emphasis in original).  The 
Court elucidated this statement with an example.  According 
to the Court, if an appellant filed a claim for PTSD "but no 
current mental condition whatsoever was diagnosed, the claim 
could have been properly denied for lack of a diagnosis for 
any current mental condition."  Id. (citing 38 U.S.C. § 
1110; Caluza v. Brown, 7 Vet. App. 498, 506 (1995)).

The situation in the case before the Board is similar to the 
example provided by the Court.  Here, the Veteran is seeking 
service connection for PTSD, but he has not been diagnosed as 
suffering from any mental condition.  Though a VA social 
worker in May 2005 wrote that the Veteran may be suffering 
from anxiety, the Veteran's VA treatment and active problems 
list shows that he is not diagnosed with or receiving 
treatment for this or any psychiatric condition.  
Accordingly, an analysis under Clemons of whether the Veteran 
may be service connected for a psychiatric disorder in 
general is unwarranted. 

The Veteran has not been diagnosed with PTSD and his claimed 
stressors cannot be verified.  He therefore cannot be service 
connected for that disorder, and the Board thus finds the 
criteria for service connection for PTSD have not been met.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 
5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304.  

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) 
(2008).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in June 2004 - prior to the 
initial RO decision in this matter - that addressed the 
notice elements.  The letter informed the Veteran of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  A March 
2006 letter sent prior to the Supplemental Statement of the 
Case informed the Veteran of the five elements of a service 
connection claim and how he could substantiate each, thus 
satisfying the Dingess requirements.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) (holding that the notice 
requirement of the VCAA applies to all five elements of a 
service connection claim).  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.  

Next, VA has a duty to assist the Veteran in the development 
of his claim.  This duty includes assisting him in the 
procurement of both service treatment records and other 
pertinent medical records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, 
the RO obtained both the Veteran's service treatment records, 
his post-service VA treatment records, and the private 
treatment records of which he apprised the VA.  

Though one was not provided, a VA medical examination is not 
required on this issue.  The Board may order an examination 
when the record shows that the Veteran has a current 
disability, indicates that this disability may be associated 
with the Veteran's active service, and does not contain 
sufficient evidence for the Board to make a decision on the 
issue.  38 U.S.C.A. § 5103A(d)(2).  If the record indicates 
that there may be a nexus between the current disability and 
any service related incident, then the Board may order an RO 
to have a claimant examined.  McLendon v. Nicholson, 20 Vet. 
App. 79, 83 (2006).  In this case, the Veteran is not 
suffering from PTSD.  Without such a current diagnosis, the 
Board may consider the medical records already in the file 
without requiring a VA examination.

The Board notes that the evidence already of record is 
adequate to allow resolution of the appeal.  Hence, no 
further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The Board finds that all necessary development has 
been accomplished, and appellate review does not therefore 
result in prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  


ORDER

Service connection for PTSD is denied.



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


